Reasons for Allowance
Claims 1-5 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not disclose an air conditioning case wherein the first case includes a first upper fitting portion positioned at an upper part of the first case having an opening that communicates with a vehicle interior, the opening being formed in an upper section of the air conditioning case so as to extend over the first case, the second case, and the third case; the opening being partitioned so as to form a pair of outer openings and a central opening, by partitioning members provided in the first and second cases, wherein the first upper fitting portion being fitted to the third case in the width direction of the air conditioning case; wherein a first side portion of the first case is positioned at the upper part of the first case and on a side of the first case opposite to the first upper fitting portion in the width direction; and a first lower fitting portion of the first case is positioned at a lower part of the first case having the lower passage, the first lower fitting portion being fitted to the third case in the width direction of the air conditioning case, wherein the second case includes a second upper fitting portion positioned at an upper part of the second case having the opening, the second upper fitting portion being fitted to the third case in the width direction of the air conditioning case; a second side portion positioned at the upper part of the second case and on a side of the second case opposite to the second upper fitting portion in the width direction; and a second lower fitting portion positioned at a lower part of the second case having the lower passage, the second lower fitting portion being fitted to the third case in the width direction of the air conditioning case, the first lower fitting portion is arranged between the first side portion and the first upper fitting portion in the width direction of the air conditioning case, and the second lower fitting portion is arranged between the second side portion and the second upper fitting portion in the width direction of the air conditioning case. The closest prior art of record, Kitamura (JP 2018122630 A) and Kuwayama (JP 2011207278 A) discloses all of the other limitations required by the claims. In Kitamura and Kuwayama, the opening that communicates with a vehicle interior and that is formed in an upper section of the air conditioning case so as to extend over the first case, the second case, and the third case, is partitioned so as to form a pair of outer openings and a central opening, by partitioning members provided in the third case. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Kitamura and Kuwayama so as to provide the aforementioned claimed limitations; especially since modifying Kitamura or Kuwayama as such would require a substantial reconstruction and redesign of their respective structures. As per MPEP § 2143.01, the instant claims are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763